DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frustoconical segment" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 12 are rejected as they depend on Claim 1.
Claim 12 includes “tapered segment” in Line 3. It is unclear whether this is referring to the tapered section as claimed in claims 1, and 10, or a different component. Examiner has considered this as the tapered section for examination purpose.
Claim 2 recites the limitation "said at least one slot " in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 4 – 8 are rejected as they depend on Claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram (U.S. PG Pub # 20120055667).

Regarding claim 1, Ingram discloses an extrusion barrier assembly (20A, 20B, 30, fig 3A) for a mandrel (10) mounted sealing element assembly (figs 3A, 3B) of a borehole isolation device (12), comprising:

at least one extrusion barrier ring (40C) surrounding the mandrel (10) and initially abutting and radially overlapping at least one end of the sealing element assembly (left end of 30), said extrusion barrier ring comprising a cylindrically shaped segment ( as seen in examiner annotated fig 3A below) which initially overlaps the sealing element assembly and features a tapered segment extending from the cylindrically shaped 

    PNG
    media_image1.png
    419
    843
    media_image1.png
    Greyscale


Regarding claim 10, Ingram discloses the assembly, wherein:

the assembly further includes a wedge ring (20A).

Regarding claim 11, Ingram discloses the assembly, wherein:

said wedge ring further includes an inclined surface interactive with the tapered section to cause the tapered section to be forced out radially away from the mandrel .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram alone.

Regarding claim 12, Ingram discloses the assembly.
Ingram fig 3A does not disclose said wedge ring having opposed tapered sides to a peak spaced apart from the mandrel.
However, Ingram fig 7A teaches said wedge ring having opposed tapered sides to a peak spaced apart from the mandrel (opposed tapered sides of 22 to a peak spaced apart from 10).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the shape of the wedge of Ingram fig 3A to that of fig 7A to create a wedge between the tapered sides of the anti-extrusion ring 30 and the external device 50 ring (Para 0056).

The combination of Ingram fig 3A and fig 7A discloses said thicker portion of said tapered segment moving away from the mandrel along one of said opposed tapered sides as said cylindrically shaped segment makes contact with the borehole (Ingram - thicker portion of tapered segment away from 10 as 40c contacts 12, fig 3B).


Claims 2 - 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Bilansky (U.S. PG Pub # 20150308214).


Regarding claim 2, Ingram discloses the assembly of claim, wherein:

Ingram does not disclose said at least one slot is shorter than an axial length of said cylindrically shaped segment.
However, Bilansky teaches said at least one slot is shorter than an axial length of said cylindrically shaped segment (slot 194 is shorter than the axial length of said cylindrically shaped segment, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the axial slots of Bilansky with the extrusion barrier ring of Ingram to dissipate stress that accumulates at the transition between the ring and the fingers and further facilitate flexure while providing stability to the fingers (Bilansky Para 0024).


Regarding claim 3, the combination of Ingram and Bilansky discloses the assembly, wherein:

said at least one slot extends for less than half the axial length of said cylindrically shaped segment (slot 194 extends less than half the axial length of said cylindrically shaped segment, fig 5).


Regarding claim 4, the combination of Ingram and Bilansky discloses the assembly, wherein said at least one slot extends to an end of said cylindrically shaped segment (slot 194, fig 5 extends to an end of said cylindrically shaped segment).


Regarding claim 7, the combination of Ingram and Bilansky discloses the assembly , wherein:

said at least one slot comprises a plurality of axially extending slots from an end of said cylindrically shaped segment (Bilansky - plurality of 194 from end of cylindrically spaced segment).

Regarding claim 8, the combination of Ingram and Bilansky discloses the assembly, wherein:

said slots are evenly spaced and end in said cylindrically shaped segment with a rounded end (Bilansky 194 have rounded ends, fig 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Bilansky and in further view of Smith (U.S. PG Pub # 20080060821).

Regarding claim 6, Ingram discloses the assembly.
Ingram does not disclose said cylindrically shaped segment tapers in section for an axial length coincident with said at least one slot.
However, Smith teaches said cylindrically shaped segment tapers in section for an axial length coincident with said at least one slot (tapered cross-section of the cylindrically shaped segment at 88 tapers towards end, fig 4c).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the varying thickness of the cylindrical segment of Smith with that of Ingram to provide expansion and flexibility of the extrusion barrier ring and avoid wear and tear at the end.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Bilansky and in further view of Smith.

Regarding claim 5, the combination of Ingram and Bilansky discloses the assembly.
Ingram does not disclose said cylindrically shaped segment narrows in section toward said end.
However, Smith teaches said cylindrically shaped segment narrows in section toward said end (thickness diminishing from first end to second end of the cylindrically shaped segment at 88, fig 4c).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the varying thickness of the cylindrical segment of Smith with that of Ingram to provide expansion and flexibility of the extrusion barrier ring and avoid wear and tear at the end.


Regarding claim 9, the combination of Ingram, Bilansky and Smith discloses the assembly, wherein:

said end makes initial contact with the borehole before the balance of said cylindrically shaped segment (Ingram - end of cylindrically shaped segment contacts 12, fig 3B).



    PNG
    media_image1.png
    419
    843
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675